Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4559 Page 1 of 25




     MONTEVERDE & ASSOCIATES PC
   1 David E. Bower SBN 119546
     600 Corporate Pointe, Suite 1170
   2
     Culver City, CA 90230
   3 Telephone: (213) 446-6652
     Direct: (310) 210-0605
   4 Facsimile: (212) 601-2610
     Attorneys for Plaintiff William Baker
   5
     ADEMI & O’REILLY, LLP
   6 Shpetim Ademi
     John D. Blythin
   7
     3620 East Layton Avenue
   8 Cudahy, WI 53110
     (414) 482-8000
   9 (414) 482-8001 (fax)
     jblythin@ademilaw.com
  10 Attorneys for Plaintiff Curtis Bentley

  11
                                      UNITED STATES DISTRICT COURT
  12
                                   SOUTHERN DISTRICT OF CALIFORNIA
  13
                                                                CASE NO. 11-md-2286-MMA (MDD)
  14 IN RE: MIDLAND CREDIT                                      Member cases: 16-cv-2157; 16-cv-2768
     MANAGEMENT, INC., TELEPHONE
  15 CONSUMER PROTECTION ACT
     LITIGATION
  16 ________________________________________

  17 CURTIS BENTLEY, WILLIAM BAKER, and
     EMIR FETAI, Individually and on Behalf of All              SECOND CONSOLIDATED AMENDED
  18 Others Similarly Situated,                                 COMPLAINT

  19                          Plaintiffs,
  20              v.
  21
     MIDLAND CREDIT MANAGEMENT, INC.,
  22 MIDLAND FUNDING, LLC, and ENCORE
     CAPITAL GROUP, INC.,
  23
                     Defendants.
  24

  25          Plaintiffs Curtis Bentley, William Baker, and Emir Fetai, individually and on behalf of all
  26
       others similarly situated, bring this action seeking redress for business practices that violate the
  27
       Telephone Consumer Protection Act of 1991, 47 U.S.C. § 227, et seq. (“TCPA”). Defendants
  28                                                -1-
                                            SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4560 Page 2 of 25




       Midland Credit Management, Inc. (“MCM”), Midland Funding LLC, (“Midland Funding”) and
   1

   2 Encore Capital Group, Inc. (“Encore”), violated the TCPA by contacting Plaintiffs on their cellular

   3 telephones via an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1), and/or

   4 by using “an artificial or prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A), without

   5
       Plaintiffs’ prior express consent within the meaning of the TCPA. Plaintiffs allege on personal
   6
       knowledge, the investigation of counsel, and on information and belief as follows:
   7
                                            NATURE OF ACTION
   8
              1.      Plaintiffs bring this action for damages, and other legal and equitable remedies,
   9
       resulting from the illegal actions of Defendants in contacting Plaintiffs and Class members on their
  10

  11 cellular telephones without their prior express consent within the meaning of the Telephone

  12 Consumer Protection Act, 47 U.S.C. § 227 et seq. (hereinafter referred to as the “TCPA”).

  13          2.      Defendants violated the TCPA by contacting Plaintiffs and Class members on their

  14 cellular telephones via an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1),

  15 and/or by using “an artificial or prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A), without

  16
       their prior express consent within the meaning of the TCPA.
  17
              3.      Defendants settled similar TCPA claims in this MDL on a class-wide basis for
  18
       approximately $20.6 million. https://www.midlandtcpasettlement.com/ Home.aspx. The class period
  19
       for the settlement is from November 2, 2006 through August 31, 2014, inclusive. Id.
  20
              4.      Despite the settlement, Defendants have apparently not changed their practices to
  21

  22 cease placing autodialed calls to cellular telephones without consent. Plaintiffs Bentley, Baker, and

  23 Fetai received autodialed telephone calls from Defendants on cellular phones without providing the

  24 phone number to Defendants.

  25          5.      Plaintiffs thus seek to certify a class of individuals who received ATDS calls from
  26 Defendants without consent, beginning on September 1, 2014, after the settlement class period closed.

  27

  28                                                   -2-
                                       SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4561 Page 3 of 25




   1          6.      Plaintiffs bring this action for injunctive relief and statutory damages resulting from
   2 Defendants’ illegal actions.

   3
                                         JURISDICTION AND VENUE
   4
              7.      The court has jurisdiction to grant the relief sought by the Plaintiffs pursuant to 15
   5

   6 U.S.C. § 1692k, 28 U.S.C. §§ 1331 and 1337; Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

   7 (2012) (holding that federal courts have federal question jurisdiction over TCPA claims.).

   8          8.      This Court has personal jurisdiction over Defendants because Defendants reside in and
   9 maintain their principal office in this district. Defendant has established minimum contacts showing

  10
       it has purposefully availed itself to the resources and protection of the State of California. Defendant
  11
       does substantial business in California.
  12
              9.      Venue is proper in the United States District Court for the Southern District of
  13

  14 California pursuant to 28 U.S.C. §§ 1391(b)-(c) and 1441(a) because Defendants conduct business

  15 in the County of San Diego, and have their primary corporate headquarters within this judicial

  16 district. Further, a substantial part of the events giving rise to the claims, namely automated

  17
       telephone calls to consumers originated in this District.
  18
                                                     PARTIES
  19
              10.     Plaintiff Curtis Bentley (“Bentley”) is an individual citizen of the State of Wisconsin,
  20
       who resides in Belgium, Wisconsin.
  21

  22          11.     Plaintiff William Baker (“Baker”) is an individual citizen of the State of Wisconsin,

  23 who resides in Waukesha, Wisconsin.

  24          12.     Plaintiff Emir Fetai (“Fetai”) is an individual citizen of the State of Wisconsin, who
  25
       resides in Kenosha, Wisconsin.
  26

  27

  28                                                    -3-
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4562 Page 4 of 25




              13.     Defendant Midland Credit Management, Inc. (“MCM”) is a debt collection agency
   1

   2 with its principal offices located at 3111 Camino Del Rio North, Suite 103, San Diego, CA 92108.

   3          14.     MCM is engaged in the business of a collection agency, using the mails and

   4 telephone to collect charged off consumer debts originally owed to others.

   5
              15.     MCM is engaged in the business of collecting debts owed to others and incurred for
   6
       personal, family or household purposes.
   7
              16.     Defendant Midland Funding LLC, (“Midland Funding”) is a Delaware limited
   8
       liability company with its principal place of business located at 8875 Aero Drive, Suite 200, San
   9

  10 Diego, CA, 92123.

  11          17.     Midland Funding is engaged in the business of taking title to charged-off consumer
  12 debts, including credit card, auto deficiency and telecom receivables purchased from national

  13
       financial institutions, major retail credit corporations, telecom companies and resellers of such
  14
       portfolios. (Encore’s SEC filing on form 10-Q, Aug. 8, 2008).
  15
              18.     A company meeting the definition of a “debt collector” (here, Midland Funding) is
  16

  17 vicariously liable for the actions of a second company collecting debts on its behalf. Janetos v.

  18 Fulton Friedman & Gullace, LLP, 825 F.3d 317, 325-26 (7th Cir. 2016) (assignees who are “debt

  19 collectors” are responsible for the actions of those collecting on their behalf); citing Pollice, 225

  20 F.3d at 404-05.

  21
              19.     MCM and Midland Funding Corporation are under common ownership.
  22
              20.     Both are direct or indirect subsidiaries of Defendant Encore Capital Group, Inc.
  23
       (“Encore”), a publicly traded Delaware corporation, with offices at 8875 Aero Drive, Suite 200, San
  24

  25 Diego, CA 92123.

  26

  27

  28                                                    -4-
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4563 Page 5 of 25




              21.     Encore raises money in public securities markets to acquire the debts which are
   1

   2 transferred to Midland Funding or other similar entities and collected by MCM. Encore also is

   3 responsible for the overall collection strategies used to collect the accounts.

   4          22.     Encore’s webpage states:
   5
              If you are one of our consumers, you probably know us as Midland Credit
   6          Management (or MCM). Midland Credit Management, a subsidiary of Encore Capital
              Group, works with consumers to resolve past-due obligations. MCM services accounts
   7          after the originating creditor has charged-off the account.
              ...
   8
              If you have heard from MCM, your obligation to a lender is now your obligation to
   9
              Midland Funding, LLC. Please give us a call at 1-877-240-2377 or visit online to learn
  10          about your options or discuss your account.
              Please understand that Midland Credit Management is a debt collector. Midland Credit
  11          Management’s communications with consumers are an attempt to collect a debt. Any
              information we obtain will be used for that purpose.
  12
              23.     Encore is one of the largest debt buyers and debt collectors in the industry, with
  13

  14 consumer debt portfolios in the hundreds of millions of dollars. Encore’s 2013 10-K filing states

  15 that Encore has “one of the industry’s largest financially distressed consumer databases.” (Form 10-

  16 K, 12/31/13, p. 2).

  17
              24.     Encore purchased similar amounts of U.S. consumer credit card accounts in 2012
  18
       and 2011 and has purchased similar amounts each year from 2013 to the present.
  19
              25.     Encore describes itself as “a leading accounts receivable management firm” (Encore
  20

  21 Capital Group Inc., Exhibit 99.1, filed with the SEC on March 15, 2006) and a “purchaser and

  22 manager of charged-off consumer receivables portfolios” (Encore Capital Group Inc., Form 424B3,

  23 filed March 1, 2011, prospectus summary).

  24          26.     On March 10, 2005, Encore stated to public investors that it is a “50 year old
  25
       purchaser and manager of consumer receivables portfolios” (Form 8-K filed by Encore with the
  26
       SEC on March 10, 2005).
  27

  28                                                    -5-
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4564 Page 6 of 25




              27.     “From inception through December 31, 2010, we have invested approximately $1.8
   1

   2 billion to acquire 33.0 million consumer accounts with a face value of approximately $54.7 billion”

   3 (Form 10-K filed by Encore with the SEC for the year ending December 31, 2010, original p. 1).

   4          28.     Encore states that it is responsible for developing collection strategies. Its Form 10-K
   5
       for the year ending December 31, 2010 states: “We expand and build upon the insight developed
   6
       during our purchase process when developing our account collection strategies for portfolios we
   7
       have acquired. Our proprietary consumer-level collectability analysis is the primary determinant of
   8
       whether an account is actively serviced post-purchase. Throughout our ownership period, we
   9

  10 periodically refine this analysis to help determine the most effective collection strategy to pursue for

  11 each account” (Original page 4).

  12          29.     Among these strategies are outbound telephone calls. “During 2010, we called
  13
       approximately 8.6 million unique consumers, of which 1.8 million, or 21%, made contact with us”
  14
       (Encore Capital Group, Inc. report on SEC Form 10-K for the year ending December 31, 2010,
  15
       original page 4).
  16

  17          30.     Similarly, in its Prospectus filed with the SEC on March 1, 2011, Encore Capital

  18 Group, Inc., stated (“Prospectus Summary”):

  19          We are a systems-driven purchaser and manager of charged-off consumer receivable
              portfolios . . . We acquire receivable portfolios at deep discounts from their face values
  20          using our proprietary valuation process that is based upon an analysis of the individual
  21          consumer attributes of the underlying accounts. Based upon our ongoing analysis of
              these accounts, we employ a dynamic mix of collection strategies to maximize our
  22          return on investment. . . . Acquisitions of receivable portfolios are financed from
              operating cash flows and borrowings from third parties. . . .
  23
              We have been in the collection business for 56 years and started purchasing portfolios
  24          for our own account approximately 19 years ago. . . .
  25          We have established certain relationships with credit card issuers, other lenders and
              resellers that allow us to purchase portfolios directly through negotiated transactions,
  26          and we participate in the auction-style purchase processes that typify our industry. In
              addition, we enter into “forward flow” arrangements in which we agree to buy
  27          receivables that meet agreed upon parameters over the course of the contract term.
  28                                                    -6-
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4565 Page 7 of 25




   1           We evaluate each portfolio for purchase using the proprietary valuation and
   2           underwriting processes developed by our in-house team of statisticians. Unlike many
               of our competitors, which we believe primarily base their purchase decisions on
   3           numerous aggregated portfolio-level factors, including the originator, the type of
               receivables to be purchased, or the number of collection agencies the accounts have
   4           been placed with previously, we base our purchase decisions primarily on our analysis
               of the specific accounts included in a portfolio. Based upon this analysis, we determine
   5
               a value for each account, which we aggregate to produce a valuation of the entire
   6           portfolio. We believe this capability allows us to perform more accurate valuations of
               receivable portfolios. We have successfully applied this methodology to receivables
   7           across multiple asset classes.

   8           After we purchase a portfolio, we continuously refine our analysis of the accounts to
               determine the best strategy for collection. As with our purchase decisions, our
   9
               collection strategies are based on account level criteria. Our collection strategies
  10           include: . . .
               * outbound calling, driven by proprietary, predictive software, by our own collection
  11           workforce located at our three domestic call centers and our international call center
               in India; ....
  12
               31.    According to Encore’s 2013 Form 10-K, Encore spent more than $525 million to
  13

  14 purchase consumer credit card accounts in the U.S. The face value of those accounts is in the tens of

  15 billions of dollars.

  16           32.    Moreover, Encore acquires portfolios for an average of approximately four cents on
  17
       the dollar.
  18
                       THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
  19
                                             (TCPA), 47 U.S.C. § 227
  20

  21           33.    In 1991, Congress enacted the TCPA, in response to a growing number of consumer

  22 complaints regarding certain telemarketing practices.

  23           34.    The TCPA regulates, among other things, the use of automated telephone equipment,
  24 or “autodialers.” Specifically, the plain language of section 227(b)(1)(A)(iii) prohibits the use of

  25
       autodialers to make any call, including sending a text message, to a wireless number in the absence
  26
       of an emergency or the prior express written consent of the called party.
  27

  28                                                    -7-
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4566 Page 8 of 25




              35.     According to findings by the FCC, the agency Congress vested with authority to issue
   1

   2 regulations implementing the TCPA, such calls are prohibited because, as Congress found, automated

   3 or prerecorded telephone calls are a greater nuisance and invasion of privacy than live solicitation

   4 calls, and such calls can be costly and inconvenient. The FCC also recognized that wireless customers

   5
       are charged for incoming calls and texts whether they pay in advance or after the minutes are used.
   6
              36.     The FCC has ruled that the word “call” in the TCPA includes both voice calls and text
   7
       calls, and applies whether the text messages were sent by regular telephone transmission or over the
   8
       internet to a wireless device. “TCPA Omnibus Declaratory Ruling and Order,” FCC 15-72 at 56-62
   9

  10 (July 10, 2015), (available at “https://www.fcc.gov/document/tcpa-omnibus-declaratory-ruling-and-

  11 order.”) (Reaffirming the FCC’s 2003 ruling that text messages are “calls” under the TCPA and

  12 further ruling that text messages sent “internet to phone” and by other sources are also “calls.”)

  13
              37.     The TCPA "generally prohibits autodialed calls to wireless phones," but "provides an
  14
       exception for autodialed and prerecorded message calls...made with the prior express consent of the
  15
       called party." Balschmiter v. TD Auto Fin. LLC, 303 F.R.D. 508, 512 (E.D. Wis. 2014) citing In Re
  16

  17 Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 23 F.C.C. Rcd.

  18 559 ¶ 9 (Jan. 4, 2008); 47 U.S.C. § 227(b)(1)(A)(iii).

  19          38.     On February 15, 2012, the FCC released a Declaratory Ruling wherein it clarified that
  20 a party must obtain prior express written consent from the recipient prior to making automated calls

  21
       to the recipient’s cellular telephone. In the Matter of Rules and Regulations Implementing the
  22
       Telephone Consumer Protection Act of 1991 (“2012 FCC Declaratory Ruling”), 27 F.C.C.R. 1830,
  23
       27 FCC Rcd. 1830, 55 Communications Reg. (P&F) 356, 2012 WL 507959 (Feb, 15, 2012), at ¶ 2.
  24

  25          39.     The FCC recently updated its rules on consent, requiring “prior express written

  26 consent” for calls or SMS text messages that contain an “advertisement” or “telemarketing.” See 47

  27 C.F.R. § 64.1200(f)(8).

  28                                                   -8-
                                       SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4567 Page 9 of 25




              40.    In the same omnibus order, the FCC clarified “that a called party may revoke consent
   1

   2 at any time and through any reasonable means. A caller may not limit the manner in which revocation

   3 may occur.” TCPA Omnibus Declaratory Ruling and Order,” FCC 15-72 at 29-30.

   4          41.    The Court is bound by all of the FCC's final orders relating to the TCPA.
   5
       Balschmiter v. TD Auto Fin. LLC, 303 F.R.D. 508, footnote 4 (E.D. Wis. 2014) citing CE Design,
   6
       Ltd. v. Prism Bus. Media, Inc., 606 F.3d 443, 446 (7th Cir. 2010) (holding that under the Hobbs
   7
       Act, the FCC's TCPA orders are binding); Media, Inc., 606 F.3d 443, 446 (7th Cir. 2010) (holding
   8
       that under the Hobbs Act, the FCC's TCPA orders are binding).
   9

  10          42.    After MCM’s first calls to Plaintiffs’ wireless phones, MCM had actual or

  11 constructive knowledge that Plaintiffs’ wireless telephone numbers were assigned to Plaintiffs and

  12 not another person. “TCPA Omnibus Declaratory Ruling and Order,” FCC 15-72 at 40:

  13
              We clarify, however, that callers who make calls without knowledge of reassignment
  14          and with a reasonable basis to believe that they have valid consent to make the call
              should be able to initiate one call after reassignment as an additional opportunity to
  15          gain actual or constructive knowledge of the reassignment and cease future calls to the
              new subscriber. If this one additional call does not yield actual knowledge of
  16          reassignment, we deem the caller to have constructive knowledge of such.
  17
              43.    The Court is bound by all of the FCC’s final orders relating to the TCPA.
  18
       Balschmiter v. TD Auto Fin. LLC, 303 F.R.D. 508, footnote 4 (E.D. Wis. 2014) citing CE Design,
  19
       Ltd. v. Prism Bus. Media, Inc., 606 F.3d 443, 446 (7th Cir. 2010) (holding that under the Hobbs
  20

  21 Act, the FCC’s TCPA orders are binding); Media, Inc., 606 F.3d 443, 446 (7th Cir. 2010) (holding

  22 that under the Hobbs Act, the FCC’s TCPA orders are binding).

  23                                     FACTUAL ALLEGATIONS
  24          44.    At all times relevant, each Plaintiff is, and at all times mentioned herein was, a
  25
       “person” as defined by 47 U.S.C. § 153(39).
  26

  27

  28                                                   -9-
                                       SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4568 Page 10 of 25




              45.     Defendants sought to collect debts that arose from transaction incurred allegedly for
   1

   2 personal, family or household purposes. Specifically, consumer credit cards.

   3          46.     Each Plaintiff only had personal, non-business credit card accounts. Each Plaintiff

   4 opened and used such credit cards for personal use, namely, purchases of household goods and

   5
       services.
   6
              47.     Upon information and belief, the original creditor sold each Plaintiff’s account to
   7
       MCM’s related company, Midland Funding, LLC (“Midland Funding”), after the account was in
   8
       default.
   9

  10          48.     MCM is one of the largest debt buyers and debt collectors in the industry, with

  11 consumer debt portfolios in the hundreds of millions of dollars. The 2013 10-K filing for MCM’s

  12 parent company, Encore Capital Group (“Encore”), states that Encore has “one of the industry’s

  13
       largest financially distressed consumer databases.” (Form 10-K, 12/31/13, p. 2).
  14
              49.     According to Encore’s 2013 Form 10-K, Encore spent more than $525 million to
  15
       purchase consumer credit card accounts in the U.S. As MCM paid less than 10 cents on the dollar,
  16

  17 the face value of those accounts is in the tens of billions of dollars. Encore purchased similar

  18 amounts of U.S. consumer credit card accounts in 2012 and 2011.

  19          50.     MCM uses at least one “automatic telephone dialing system” which the Ninth Circuit
  20 has defined as “equipment which has the capacity—(1) to store numbers to be called or (2) to

  21
       produce numbers to be called, using a random or sequential number generator—and to dial such
  22
       numbers automatically (even if the system must be turned on or triggered by a person).” 47 U.S.C. §
  23
       227(a)(1); Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).
  24

  25          51.     MCM placed autodialed calls consumers from call centers in the United States, India

  26 and Costa Rica. Encore’s 2018 Form 10-K states:

  27

  28                                                   - 10 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4569 Page 11 of 25




              Call Centers. We maintain domestic collection call centers in Phoenix, Arizona, St. Cloud,
   1          Minnesota, Troy, Michigan, and Roanoke, Virginia and international call centers in
   2          Gurgaon, India and San Jose, Costa Rica.

   3 Encore 10-K at 5, filed February 21, 2018, available at https://www.sec.gov/Archives/edgar/data/

   4 1084961/000108496118000013/ecpg-20171231x10k.htm.

   5
              52.     MCM uses at least one “Predictive Dialer” as defined by the Federal Commutation
   6
       Commission (“FCC”).
   7
              53.     On information and belief, MCM's Predictive Dialer is capable of dialing telephone
   8
       numbers without human intervention.
   9

  10          54.     MCM's Predictive Dialer is capable of delivering an automated prerecorded message.

  11          55.     Upon a phone call being answered by a live person, MCM's Predictive Dialer has the
  12 capability of transferring that phone call to a live operator.

  13
              56.     Upon information and belief, all calls that Defendants placed to Plaintiffs’ cellular
  14
       telephone numbers were made using a predictive dialer or other system that qualifies as an ATDS.
  15
              57.     Upon information and belief, all calls that Defendants placed to class members’
  16

  17 cellular telephone numbers were made using a predictive dialer or other system that qualifies as an

  18 ATDS.

  19                       Defendants’ Unsolicited Calls to Bentley’s Cellular Phone
  20          58.     Bentley obtained a new telephone number in or around July 2015.
  21
              59.     Bentley never provided his new cellular telephone number, ending in 7989, to MCM
  22
       or to the original creditor or any agent or employee of either.
  23
              60.     Bentley never provided MCM with express consent to receive prerecorded or
  24

  25 automated calls by Defendant on Bentley’s cellular telephone.

  26

  27

  28                                                    - 11 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4570 Page 12 of 25




              61.     Bentley did not provide his cellular telephone number to the original creditor “during
   1

   2 the transaction that resulted in the debt owed” because Plaintiff had a different cellular telephone

   3 number at the time he applied for any credit cards.

   4          62.     Beginning in or around July 2016, MCM began calling Bentley’s cellular telephone
   5
       in connection with an alleged debt owed to Defendants. These calls were made to Bentley’s cellular
   6
       telephone number, and consisted of repeated autodialed and/or prerecorded calls.
   7
              63.     Defendant MCM called Bentley’s cellular phone on the following dates, attempting
   8
       to collect an alleged debt allegedly owed to Midland Funding:
   9

  10          July 23, 2016,

  11          July 25, 2016,
  12          July 28, 2016, and
  13
              July 30, 2016.
  14
              64.     As of August 5, 2016, Bentley has not received an initial written communication
  15
       from MCM regarding the alleged debt that MCM was attempting to collect in the July phone calls.
  16

  17          65.     Defendant is, and at all times mentioned herein was, a “person”, as defined by 47

  18 U.S.C. § 153(39) (“The term ‘person’ includes an individual, partnership, association, joint-stock

  19 company, trust, or corporation.”)

  20          66.     All telephone contact by Defendant to Bentley on his cellular telephone occurred via
  21
       an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1), and/or used “an
  22
       artificial or prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A).
  23
              67.     The telephone number that Defendants used to contact Bentley, with an “artificial or
  24

  25 prerecorded voice” and/or made by an “automatic telephone dialing system,” was assigned to a

  26 cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

  27

  28                                                   - 12 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4571 Page 13 of 25




               68.    Bentley did not provide “prior express consent” allowing Defendants to place
   1

   2 telephone calls to Bentley’s cellular phone utilizing an “artificial or prerecorded voice” or placed by

   3 an “automatic telephone dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A).

   4           69.    Upon information and belief, MCM obtained Bentley’s cellular telephone number
   5
       through skip-tracing.
   6
               70.    Defendant’s telephone calls to Bentley’s cellular phone were not “for emergency
   7
       purposes” as described in 47 U.S.C. § 227(b)(1)(A).
   8
               71.    Defendant’s telephone calls to Bentley’s cellular phone utilizing an “artificial or
   9

  10 prerecorded voice” or placed by an “automatic telephone dialing system” for non-emergency

  11 purposes and in the absence of Bentley’s prior express consent violated 47 U.S.C. § 227(b)(1)(A).

  12           72.    Under the TCPA, the burden is on Defendant to demonstrate that Bentley provided
  13
       prior express consent within the meaning of the statute.
  14
               73.    The “‘called party’ in § 227(b)(1) means the person subscribing to the called number
  15
       at the time the call is made.” Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 643 (7th Cir.
  16

  17 2012); see also Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1251-52 (11th Cir. 2014)

  18 (“called party” means the current subscriber and not the prior subscriber or intended recipient for

  19 purposes of the TCPA).

  20                           Defendants’ Unsolicited Calls to Baker’s Cellular Phone
  21
               74.    Baker has a cellular telephone assigned the telephone number XXX-XXX-9932. The
  22
       first six digits of Plaintiff's cellular telephone number are redacted for privacy considerations.
  23
               75.    Baker is the regular user of the cellular telephone and it is generally carried on his
  24

  25 person.

  26           76.    Baker did not provide his cellular phone number to the original creditor of the debt

  27 MCM was attempting to collect – Citibank, N.A.

  28                                                     - 13 -
                                          SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4572 Page 14 of 25




               77.   Baker obtained the new telephone number, ending in 9932 after his Sears-branded
   1

   2 Citibank credit card account was charged off and sold to Midland Funding.

   3           78.   Baker never provided his new cellular telephone number, ending in 9942, to MCM,

   4 Midland Funding, Encore or to the original creditor or any agent or employee of any of these

   5
       entities.
   6
               79.   Baker never provided MCM with express consent to receive prerecorded or
   7
       automated calls by Defendant on Baker’s cellular telephone.
   8
               80.   Baker did not provide his cellular telephone number to Sears or Citibank “during the
   9

  10 transaction that resulted in the debt owed” because Plaintiff had a different telephone number at the

  11 time he applied for the credit card.

  12           81.   Beginning in or around July 2016, MCM began calling Baker’s cellular telephone in
  13
       connection with an alleged debt owed to Defendants. These calls were made to Baker’s cellular
  14
       telephone number, and consisted of repeated autodialed and/or prerecorded calls.
  15
               82.   MCM’s calls were placed from 800-201-8370 and 877-209-4493.
  16

  17           83.   Defendant MCM called Baker’s cellular phone at the following dates and times,

  18 attempting to collect an alleged debt allegedly owed to Midland Funding:

  19           July 2, 2016, 8:10 AM
  20           July 3, 2016, 8:07 AM
  21
               July 5, 2016, 8:20 AM
  22
               July 6, 2016, 9:38 AM
  23
               September 8, 2016, 8:32 AM
  24

  25           September 9, 2016, 10:07 AM

  26

  27

  28                                                  - 14 -
                                       SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4573 Page 15 of 25




              84.     Each Defendant is, and at all times mentioned herein was, a “person,” as defined by
   1

   2 47 U.S.C. § 153(39) (“The term ‘person’ includes an individual, partnership, association, joint-stock

   3 company, trust, or corporation.”)

   4          85.     All telephone contact by Defendants to Baker on his cellular telephone occurred via
   5
       an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1), and/or used “an
   6
       artificial or prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A).
   7
              86.     The telephone number that Defendants used to contact Baker, with an “artificial or
   8
       prerecorded voice” and/or made by an “automatic telephone dialing system,” was assigned to a
   9

  10 cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

  11          87.     On information and belief, each phone call placed to Plaintiff by MCM was with the
  12 use of a Predictive Dialer, without a human hand manually dialing the telephone number.

  13
              88.     Baker did not provide “prior express consent” allowing Defendants to place
  14
       telephone calls to Baker’s cellular phone utilizing an “artificial or prerecorded voice” or placed by
  15
       an “automatic telephone dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A).
  16

  17          89.     Upon information and belief, MCM obtained Baker’s cellular telephone number

  18 through skip-tracing.

  19          90.     Defendant’s telephone calls to Baker’s cellular phone were not “for emergency
  20 purposes” as described in 47 U.S.C. § 227(b)(1)(A).

  21
              91.     Defendant’s telephone calls to Baker’s cellular phone utilizing an “artificial or
  22
       prerecorded voice” or placed by an “automatic telephone dialing system” for non-emergency
  23
       purposes and in the absence of Baker’s prior express consent violated 47 U.S.C. § 227(b)(1)(A).
  24

  25          92.     Under the TCPA, the burden is on Defendants to demonstrate that Baker provided

  26 express consent within the meaning of the statute.

  27

  28                                                   - 15 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4574 Page 16 of 25




              93.     The Seventh Circuit has held that the “‘called party’ in § 227(b)(1) means the person
   1

   2 subscribing to the called number at the time the call is made.” Soppet v. Enhanced Recovery Co.,

   3 LLC, 679 F.3d 637, 643 (7th Cir. 2012); see also Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242,

   4 1251-52 (11th Cir. 2014) (“called party” means the current subscriber and not the prior subscriber or

   5
       intended recipient for purposes of the TCPA).
   6
                               Defendants’ Unsolicited Calls to Fetai’s Cellular Phone
   7
              94.     Fetai opened his “Menards”-branded credit card in or around 2014 or 2015, at a
   8
       Menards retail store.
   9

  10          95.     Menards is a regional retail store, located primarily in Midwest. Its website states:

  11                  Menards® is headquartered in Eau Claire, Wisconsin and has more than 300
                      home improvement stores located in Illinois, Indiana, Iowa, Kansas, Kentucky,
  12                  Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota,
                      Wisconsin and Wyoming.
  13

  14          96.     Menards contracts with Capital One, which issues a Menards-branded credit card

  15 called the “Big Card.”

  16          97.     The “Capital One® Customer Agreement” applicable to Menards Big Card accounts
  17
       does not contain an arbitration agreement.
  18
              98.     Capital One’s consumer credit card accounts do not contain arbitration agreements.
  19
       See Bahney, Anna. “Does your credit card force you to give up your rights?” CNN Money, Nov. 30,
  20

  21 2017, available at https://money.cnn.com/2017/11/30/pf/arbitration-credit-cards/index.html (“Of the

  22 30 issuers, representing 99% of all U.S. consumer card balances, nine did not have a forced arbitration

  23 clause including some of the biggest, including, Chase, Bank of America and Capital One.”).

  24          99.     Fetai opened and used his Menards Big Card account for the purpose of purchasing
  25
       personal and household goods at Menards stores, and not any commercial purpose.
  26

  27

  28                                                   - 16 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4575 Page 17 of 25




              100.    Menards offers two different commercial credit accounts other than the consumer Big
   1

   2 Card – a “Contractor Card,” intended for small businesses, and a “Commercial Account” intended

   3 for “large companies and nonprofit organizations.” Plaintiff’s account was a consumer account.

   4          101.    Upon information and belief, one or more of Defendants – Encore and/or Midland
   5
       Funding – purchased Fetai’s Menard’s account from Capital One sometime in 2017.
   6
              102.    Fetai obtained his cell phone number in or around 2007 or 2008.
   7
              103.    Fetai never provided his new cellular telephone number, ending in 2915, to MCM.
   8
              104.    Fetai never provided MCM with express consent to receive prerecorded or automated
   9

  10 calls by Defendant on Fetai’s cellular telephone.

  11          105.    At some point in the last two years, Fetai’s father, Ilaz Fetai, opened a “Boston Store”
  12 consumer credit card account at a Boston Store retail store.

  13
              106.    Fetai was not present when his father opened the Boston Store account. If he had been
  14
       there, Fetai would have attempted to talk his father out of opening the account.
  15
              107.    Boston Store was a department store chain owned by The Bon-Ton stores (“Bon-
  16

  17 Ton”). Boston Store was founded in 1897 in Milwaukee, Wisconsin. Bon-Ton entered bankruptcy in

  18 February 2018. All of the brick and mortar stores closed in 2018, and Bon-Ton’s assets were

  19 liquidated in 2018.

  20          108.    Prior to its parent’s bankruptcy, Boston Store contracted with Comenity, which issued
  21
       Boston Store consumer credit card accounts.
  22
              109.    As Fetai’s father, and not Fetai, opened the Boston Store account, Fetai had no
  23
       contractual relationship with Comenity regarding the Boston Store account.
  24

  25          110.    Upon information and belief, beginning in 2017, MCM began calling Fetai’s cellular

  26 telephone in connection with the alleged Capital One and Comenity. These calls were made to Fetai’s

  27 cellular telephone number and consisted of repeated autodialed and/or prerecorded calls.

  28                                                   - 17 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4576 Page 18 of 25




              111.    Fetai did not answer most of MCM’s calls.
   1

   2          112.    In or around April or May 2018, MCM called Fetai regarding Fetai’s father’s Boston

   3 Store account.

   4          113.    On that call, Fetai spoke with a MCM representative. Fetai told the MCM
   5
       representative that the Boston Store account was not his but was his father’s account. The MCM
   6
       representative told Fetai that MCM could not discuss his father’s account with Fetai.
   7
              114.    Upon information and belief, MCM also called Fetai several times in April or May
   8
       2018 about his Menards account.
   9

  10          115.    Defendant is, and at all times mentioned herein was, a “person,” as defined by 47

  11 U.S.C. § 153(39) (“The term ‘person’ includes an individual, partnership, association, joint-stock

  12 company, trust, or corporation.”)

  13
              116.    All telephone contact by Defendant to Fetai on his cellular telephone occurred via an
  14
       “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1), and/or used “an artificial
  15
       or prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A). See Marks, 904 F.3d at 1053.
  16

  17          117.    The telephone number that Defendants used to contact Fetai, with an “artificial or

  18 prerecorded voice” and/or made by an “automatic telephone dialing system,” was assigned to a

  19 cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

  20          118.    Fetai did not provide “prior express consent” allowing Defendants to place telephone
  21
       calls to Fetai’s cellular phone utilizing an “artificial or prerecorded voice” or placed by an “automatic
  22
       telephone dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A).
  23
              119.    Upon information and belief, MCM obtained Fetai’s cellular telephone number
  24

  25 through skip-tracing.

  26          120.    Defendant’s telephone calls to Fetai’s cellular phone were not “for emergency

  27 purposes” as described in 47 U.S.C. § 227(b)(1)(A).

  28                                                    - 18 -
                                         SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4577 Page 19 of 25




              121.    Defendant’s telephone calls to Fetai’s cellular phone utilizing an “artificial or
   1

   2 prerecorded voice” or placed by an “automatic telephone dialing system” for non-emergency

   3 purposes and in the absence of Fetai’s prior express consent violated 47 U.S.C. § 227(b)(1)(A).

   4          122.    Under the TCPA, the burden is on Defendant to demonstrate that Fetai provided prior
   5
       express consent within the meaning of the statute.
   6
              123.    The Seventh Circuit has held that the “‘called party’ in § 227(b)(1) means the person
   7
       subscribing to the called number at the time the call is made.” Soppet v. Enhanced Recovery Co.,
   8
       LLC, 679 F.3d 637, 643 (7th Cir. 2012); see also Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242,
   9

  10 1251-52 (11th Cir. 2014) (“called party” means the current subscriber and not the prior subscriber or

  11 intended recipient for purposes of the TCPA).

  12                                                COUNT I
  13
          KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
  14                   PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.

  15          124.    Plaintiffs incorporate by reference the foregoing paragraphs of this Second
  16 Consolidated Amended Complaint as if fully stated herein.

  17
              125.    The foregoing acts and omissions of Defendants constitute numerous and multiple
  18
       knowing and/or willful violations of the TCPA, including but not limited to each of the above-cited
  19
       provisions of 47 U.S.C. § 227 et seq.
  20

  21          126.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227 et

  22 seq., Plaintiffs and each member of the Class are entitled to treble damages of up to $1,500.00 for

  23 each and every call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

  24          127.    Plaintiffs and all Class members are also entitled to and do seek injunctive relief
  25
       prohibiting such conduct violating the TCPA by Defendants in the future. Plaintiff and Class
  26
       members are also entitled to an award of attorneys’ fees and costs.
  27

  28                                                   - 19 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4578 Page 20 of 25




                                                    COUNT II
   1

   2    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
                                     ET SEQ.
   3
              128.    Plaintiffs incorporate by reference the foregoing paragraphs of this Second
   4
       Consolidated Amended Complaint as if fully set forth herein.
   5

   6          129.    The foregoing acts and omissions of Defendants constitute numerous and multiple

   7 violations of the TCPA, including but not limited to each of the above cited provisions of 47 U.S.C.

   8 § 227 et seq.

   9
              130.    As a result of Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiffs and Class
  10
       members are entitled to an award of $500.00 in statutory damages for each and every call in
  11
       violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).
  12
              131.    Plaintiffs and Class members are also entitled to and do seek injunctive relief
  13

  14 prohibiting Defendant’s violation of the TCPA in the future.

  15          132.    Plaintiffs and Class members are also entitled to an award of attorneys’ fees and
  16 costs.

  17
                                       CLASS ACTION ALLEGATIONS
  18
              133.    Plaintiffs bring this action on behalf of themselves and on behalf of a class of
  19
       persons similarly situated, defined as:
  20

  21          All persons within the United States who, on or after September 1, 2014, received a non-
              emergency telephone call from or on behalf of MCM to a cellular telephone through the use
  22          of an automatic telephone dialing system or an artificial or prerecorded voice, and who either
              did not provide their cellular telephone number to the alleged creditor or who revoked prior
  23          express consent to contact the person’s cellular phone.
  24 Plaintiffs Bentley, Baker, and Fetai represent, and are members of, the Class. Excluded from the

  25
       Class are Defendants and any entities in which any Defendant has a controlling interest;
  26
       Defendants’ agents and employees; any Judge to whom this action is assigned, any member of such
  27

  28                                                   - 20 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4579 Page 21 of 25




       Judge’s staff and immediate family; any claims for personal injury, wrongful death and/or
   1

   2 emotional distress; any individual who opted out of the prior Midland TCPA MDL class settlement;

   3 and any individual who notifies Interim Lead Class Counsel in writing, between the filing of this

   4 consolidated amended complaint and the opt out deadline of any certified class, that they want to

   5
       proceed on an individual basis.
   6
              134.    Plaintiffs do not know the exact number of members in the Class, but Plaintiffs
   7
       reasonably believe that Class members number, at minimum, in the tens of thousands.
   8
              135.     Plaintiffs and all members of each Class have been harmed by the acts of
   9

  10 Defendants.

  11          136.    This Second Amended Class Action Complaint seeks injunctive relief and money
  12 damages.

  13
              137.    The joinder of all Class members is impracticable due to the size and relatively
  14
       modest value of each individual claim. The disposition of the claims in a class action will provide
  15
       substantial benefit to the parties and the Court in avoiding a multiplicity of identical suits. The Class
  16

  17 can be identified easily through records maintained by Defendants and/or its agents.

  18          138.    There are well defined, nearly identical, questions of law and fact affecting all

  19 parties. The questions of law and fact involving the class claims predominate over questions which

  20 may affect individual Class members. Those common questions of law and fact include, but are not

  21
       limited to, the following:
  22
                  a. Whether Defendants and/or their agents made non-emergency calls to Bakers’,
  23
                      Bentley’s, Fetai’s, and Class members’ cellular telephones using an automatic
  24

  25                  telephone dialing system and/or an artificial or prerecorded voice;

  26              b. Whether Defendants and/or its agents utilized “skip tracing” methods to locate the

  27                  cellular telephone numbers of non-customers;
  28                                                    - 21 -
                                         SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4580 Page 22 of 25




                  c. Whether Defendants can meet their burden of showing they obtained prior express
   1

   2                  consent (i.e., consent that is clearly and unmistakably stated), to make such calls;

   3              d. Whether Defendants’ conduct was knowing and/or willful;

   4              e. Whether Defendants are liable for damages, and the amount of such damages; and
   5
                  f. Whether Defendants should be enjoined from engaging in such conduct in the future;
   6
              139.    Plaintiffs assert claims that are typical of each Class member. Plaintiffs will fairly
   7
       and adequately represent and protect the interests of the Class, and have no interests which are
   8
       antagonistic to any member of the Class.
   9

  10          140.    Plaintiffs have retained counsel experienced in handling class action claims

  11 involving violations of federal and state consumer protection statutes, including claims under the

  12 TCPA.

  13
              141.    A class action is the superior method for the fair and efficient adjudication of this
  14
       controversy. Class-wide relief is essential to compel Defendants to comply with the TCPA. The
  15
       interest of Class members in individually controlling the prosecution of separate claims against
  16

  17 Defendants is small because the statutory damages in an individual action for violation of the TCPA

  18 are small. Management of these claims is likely to present significantly fewer difficulties than are

  19 presented in many class claims because the calls at issue are all automated and the Class members,

  20 by definition, did not provide the prior express consent required under the statute to authorize calls

  21
       to their cellular telephones.
  22
              142.    Defendants have acted on grounds generally applicable to the Class, thereby making
  23
       final injunctive relief and corresponding declaratory relief with respect to the Class as a whole
  24

  25 appropriate. Moreover, on information and belief, Plaintiffs allege that the TCPA violations

  26 complained of herein are substantially likely to continue in the future if an injunction is not entered.

  27

  28                                                    - 22 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4581 Page 23 of 25




                                                JURY DEMAND
   1

   2          143.    Plaintiffs hereby demand a trial by jury.

   3                                        PRAYER FOR RELIEF

   4          WHEREFORE, Plaintiffs respectfully request that the Court grant Plaintiffs and all Class
   5
       members the following relief against Defendants:
   6
              A.      Injunctive relief prohibiting such violations of the TCPA by Defendant in the future;
   7
              B.      As a result of Defendants’ willful and/or knowing violations of 47 U.S.C.
   8
       § 227(b)(1), Plaintiffs Bentley, Baker, and Fetai seek for themselves and each Class member treble
   9

  10 damages, as provided by statute, of up to $1,500.00 for each and every call that violated the TCPA;

  11          C.      As a result of Defendants’ violations of 47 U.S.C. § 227(b)(1), Plaintiffs seek for
  12 themselves and each Class member $500.00 in statutory damages for each and every call that

  13
       violated the TCPA;
  14
              D.      An award of attorneys’ fees and costs to counsel for Plaintiffs and the Class;
  15
              E.      An order certifying this action to be a proper class action pursuant to Federal Rule of
  16

  17 Civil Procedure 23, establishing appropriate Classes and any Subclasses the Court deems

  18 appropriate, finding that Plaintiffs are proper representatives of the Classes, and appointing the

  19 lawyers and law firms representing Plaintiffs as counsel for the Classes;

  20          F.      Such other relief as the Court deems just and proper.
  21
       Date: December 11, 2018                          Respectfully submitted,
  22

  23      ADEMI & O’REILLY, LLP                           MONTEVERDE & ASSOCIATES PC
          Shpetim Ademi                                   By: /s/ David E Bower
  24      John D. Blythin                                 David E. Bower SBN 119546
  25      3620 East Layton Avenue                         600 Corporate Pointe, Suite 1170
          Cudahy, WI 53110                                Culver City, CA 90230
  26      (414) 482-8000                                  Tel: (310) 446-6652
          (414) 482-8001 (fax)                            Dir: (310) 210-0605
  27      jblythin@ademilaw.com                           Fax: (212) 601-2610
  28                                                   - 23 -
                                        SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4582 Page 24 of 25




                                                  Email: dbower@monteverdelaw.com
   1    Co-Lead Class Counsel
   2                                              Juan E. Monteverde
                                                  Miles D. Schreiner
   3                                              MONTEVERDE & ASSOCIATES PC
                                                  The Empire State Building
   4                                              350 Fifth Avenue, 59th Floor
                                                  New York, NY 10018
   5
                                                  Telephone: (212) 971-1341
   6                                              Facsimile: (212) 601-2610
                                                  jmonteverde@monteverdelaw.com
   7                                              mschreiner@monteverdelaw.com

   8                                              Co-Lead Class Counsel
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                           - 24 -
                                SECOND CONSOLIDATED AMENDED COMPLAINT
Case 3:11-md-02286-MMA-MDD Document 651 Filed 12/17/18 PageID.4583 Page 25 of 25



                                     CERTIFICATE OF SERVICE
   1
     I, David E. Bower, hereby certify that a copy of the foregoing CONSOLIDATED AMENDED
   2 COMPLAINT and this Certificate of Service is being filed via this Court’s CM/ECF system and
     served by First Class Mail and email on October 20, 2017, to the following: (if any)
   3

   4

   5
                                                        /s/ David E. Bower     _
   6                                                    David E. Bower
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                               - 25 -
                                    SECOND CONSOLIDATED AMENDED COMPLAINT
